Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:

Regarding [0044-0047]:  It is important to be consistent in a disclosure in the terms that are used.  Since the term “access lines” or “word lines” was already used in [0020-0021] to refer to the word lines of a block, then it is recommended that Applicant stick to one of these terms instead of using another term “control gates”.  Switching to another term such as control gates causes confusion when reading the disclosure, particularly since control gate is a term used in the art to specifically refer to gates of transistors.  Accordingly, it is suggested to amend as follows:
[0044]     Each of memory blocks BLKO through BLKi can have its own group 
of control gates for controlling access to respective memory cells of the memory cell strings of the sub-block of a respective memory block. As shown in FIG. 2, memory device 200 can include access lines (e.g. word lines) 
[0045]     As shown in FIG. 2, word lines 
block (e.g., memory blocks BLK0) can be electrically separated from word lines  word lines Attorney Docket 303.J83US1 9 Client Ref. No. 2020-0046.00/US can be accessed at another time using word lines 
[0046]    Memory device 200 can have the same number of word lines 
among the memory blocks (e.g., memory blocks BLK0 through BLKi). In the example of FIG. 2, memory device 200 has eight word lines  word lines word lines 
[0047]     Each of word lines  Word lines 


Regarding [0055]:  To fix typographical error, amend the first sentence to “As shown in FIG. 3, the sources of two respective transistors T of string drivers 340 and 341 can 

Regarding [0063]:  To fixe typographical errors, amend the paragraph as follows:

[0063] FIG. 4 shows a schematic diagram of memory device 200 of FIG. 3, 
including connections between string driver 341 280, 281 282 


Regarding [0089]:  Again, it is recommended to stick with either the term “access lines” or “word lines” as introduced in regards to FIG. 1.  Accordingly, it is suggested to amend the paragraph as follows:

[0089]     As shown in FIG. 6, each of conductive lines 336 (associated with 
signals GWL0 through GWL7) can be coupled to (e.g., can contact) a respective diffusion region S01 and a respective diffusion region S23. In FIG. 6 the word lines WL0-WL7  word lines  word lines  word lines  word lines 

Regarding [0093, 0095, and 0098]:  Again, it is recommended to stick with either the term “access lines” or “word lines” as introduced in regards to FIG. 1.  Accordingly, it is suggested to amend the paragraph as follows:

[0093] FIG. 7 shows the structure of the portion of string drivers 340, 341, 
342, and 343 of HG. 6, including example voltages selectively applied to diffusion regions D1, D2, SO1, and S23 (labeled in HG. 6) in part of a write operationAttorney Docket 303.J83US1 20 Client Ref. No. 2020-0046.00/US 
performed on memory block BLK1, according to some embodiments described herein. The write operation in HG. 7 assumes that memory block BLK1 is a memory block selected by memory device 200 to store information in selected memory cells 212 (HG. 2 and HG. 4) of selected sub-block SBO (HG. 2 and HG. 4). Memory cells 210, 211, and 213 through 217 are unselected (not selected) to store information in this example. Thus, in this example,  word line  word line  word line  word lines 7, FIG. 2, FIG. 4, FIG. 5, and FIG. 6) are unselected (e.g., deselected) word lines  word lines 

[0095] As shown in HG. 7, a voltage Vpgm (e.g., a programming voltage or 
write voltage) can be applied to diffusion region 501 (labeled in HG. 6). Voltage Vpgm can have a relatively high value (e.g., 14V to 24V) to allow information to be stored in the selected memory cell of memory block BLK1 (selected memory block). A voltage Vpgmsw can be applied to gate G1 to turn on (e.g., activate) transistors T of string driver 341. Voltage Vpgmsw can have a value (e.g., 28V) greater than the value of voltage Vpgm. This is to allow voltage Vpgm from diffusion region SO1 to be passed to diffusion region D1(labeled in HG. 6) associated with the selected control gate (associated with signal WL2) of the selected memory block (memory block BLK1 in this example). A voltage Vpass can be applied to other diffusion regions of string driver 341 that are associated with unselected (e.g., deselected) word lines  word lines Attorney Docket 303.J83US1 21 Client Ref. No. 2020-0046.00/US signals WL0, WL1, and WL3 through W7) of memory block BLK1. Voltage Vpass can have a value (e.g., 10V) less than the value of voltage Vpgm. This is to prevent storing information in the unselected memory cells of memory block BLK1 and allow the unselected memory cells in the same memory cell string as the selected memory cell of memory block BLK1 to operate as pass gate (e.g., a turned-on transistor). 

[0098] As shown in FIG. 6 and FIG. 7, diffusion regions D2 are adjacent 
diffusion regions D1. In a write operation, a voltage difference between diffusion regions D1 and diffusion regions D2 can be relatively high if voltage Vx is not applied to diffusion regions D2 (e.g., if diffusion regions D2 remain at OV). Such a high voltage difference (between diffusion regions D1 and D2) can be close to the value of voltage Vpgm. This high voltage difference may cause interference between adjacent word lines 


Regarding [0096]:  The paragraph is not clear. Vpgm is a very high voltage so to be within 2 or 4 volts of if on an unselected word lined does not make sense.  Is applicant attempting to say that Vx may be 2-4V less than Vpass or Vgpm?  Is Applicant attempting to say that Vx may be 2-4V? Please amend this paragraph according to what is intended, and make it clear.  

Regarding [0106]: This paragraph as currently written makes [0096] even more confusing.  The reader can not tell if Applicant intends to convey that Vx is 2-4V less than Vpass or Vpgm OR Vx is merely 2-4V period. 

Regarding [0123]:  Change “control gates” to “word lines”.
Regarding [0129]:  Change “a selected control gate” to “a selected word line”.

Regarding ABSTRACT:  In accordance with the objections above, it is suggested to amend the abstract as follows:

     Abstract of the Disclosure Some embodiments include apparatuses and methods of operating the apparatuses. One of the apparatuses includes a first memory block including first word lines memory block; a second memory block including second word lines  word lines ; and a circuit to apply a voltage to the second diffusion regions in a write operation performed on the first memory block.

Appropriate correction is required.

Claim Objections
Claims 1, 5, 7, 8, 15, 19, and 24 are objected to because of the following informalities:  

Regarding claims 1, 5, 7, 8, 19, and 24:  Each of these claims comprises the term “control gates” but as discussed in the objections to the specification, Applicant’s intentions are to mean “word lines”.  Accordingly, it is suggested to change each of these instances to “word lines” to be consistent and clear.

Regarding claim 5:  There is a typographical error, change “volage” to “voltage”.

Regarding claim 15:  There appears to be a typographical error.  Change “at least one the first diffusion regions” to “at least one of the first diffusion regions”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 14, 25, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:  Since there are two instances of “a first gate” then there is a redundant antecedent basis problem.  One does not know if the second instance was meant to refer back to the first instance or to introduce another gate such as a second gate, different from the first instance.  Claim 3 depends on claim 2.

Regarding claim 14:  There is lack of antecedent basis for “the at least one the first diffusion regions”.  Also, it appears that the word “of” is missing from the phrase since the English is broken. 

Regarding claim 25:  Since “a second voltage” was already introduced in claim 24, it is not definite as what Applicant means by “a second voltage” in claim 25.

Regarding claim 26:  Since “a second voltage” was already introduced in claim 24, it is not definite as what Applicant means by “a second voltage” in claim 26.  The same applies to “a second gate” in claim 26 since “ a second gate” was already introduced inc claim 24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (US 2005/0265109 A1; hereinafter “Goda”) in view of Nakamura (US 2008/0094900), and Lee (US 2018/0040378 A1).

Regarding claim 1:  Goda (FIG. 19) teaches an apparatus comprising:
     a first memory block (a memory cell block corresponding to the upper word lines WL0-7 in FIG. 19; also, such cell blocks are seen in FIG. 1, FIG. 8 and FIG. 17) including first control gates (upper word lines WL0-7) for respective first memory cells (respective memory cells in one of the NAND stings 24 in the first memory block) of the first memory block;
     a second memory block (a memory cell block corresponding to the lower word lines WL0-7 in FIG. 19; also, such cell blocks are seen in FIG. 1, FIG. 8 and FIG. 17) including second control gates (lower word lines WL0-7) for respective second memory cells (respective memory cells in one of the NAND stings 24 in the second memory block) of the second memory block;
     first diffusion regions coupled to the first control gates (the S/D regions of the transfer transistors that drive the word lines of the upper block in FIG. 19; each first diffusion region has a word line contact plug 48);
     second diffusion regions coupled to the second control gates (the S/D regions of the transfer transistors that drive the word lines of the lower block in FIG. 19; each second diffusion region has a word line contact plug 48).
     Goda does not specifically teach the second diffusion regions adjacent the first diffusion regions.
     Nakamura (2008/0094900 A1; FIG. 5) teaches arranging the word line transfer transistors in a single row for driving the word lines of a respective memory block.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the device and/or method of Goda in a manner such that the transistors for driving word lines of a respective memory block would be arranged in a single row, wherein two rows of word line transfer transistors for respective memory blocks would share a S/D diffusion region at every other memory block to block junction, and two rows of word line transfer transistors for respective memory blocks would be adjacent and spaced apart at each of the other block to block junctions.  One way to look at this modification is to visualize the second row (upper middle row) of word line transfer transistors in FIG. 19 would be moved into the first row (top or upper most row of word line transfer transistors) forming eight transistors sharing a gate 15 in a first row to drive WL0-WL7 of an upper memory block, and the fourth row (bottom row) of word line transfer transistors in FIG. 19 would be moved into the third row (lower middle row of word line transfer transistors) forming eight transistors sharing a gate 15 in a second row to drive WL0-WL7 of a lower memory block.  Note that now first to fourth memory blocks within the array starting from the top would be stacked, the first diffusion regions would be the S/D regions (numbered “1” in the drawing below) of a row of word line transfer transistors for driving the word lines of the first memory block (BLK2 in the drawing below), and the second diffusion regions would be the S/D regions (numbered “2” in the drawing below) of a row of word line transfer transistors for driving the second memory block (BLK3 in the drawing below), and the block to block boundary between the first memory (BLK2) and the second memory block (BLK3) would be one, wherein the corresponding two rows of word line transfer transistors would not be sharing a S/D diffusion region but rather their diffusion regions, first and second diffusion regions, would be adjacent and spaced apart.  Diffusion regions numbered 3 and 4 would be diffusion regions, which are shared among transistor pairs like that taught by Goda, having word line drive signal contact plugs 49 from Goda.  Considering such a modification, then the second diffusion regions would be adjacent to and spaced apart from the first diffusion regions.
     The motivation to do so would have been to arrange the word line transfer transistors corresponding to each memory block in a single row, which was already known as a suitable manner to layout such transistors as evidenced by Nakamura, while sharing S/D regions between some of the rows, which was already known as a suitable manner to layout such transistors as evidenced by Goda.  The layout of the diffusion regions and gates of the modified device is illustrated below:


    PNG
    media_image1.png
    440
    1129
    media_image1.png
    Greyscale




     Goda as modified above does not specifically teach a circuit to apply a voltage to the second diffusion regions in a write operation performed on the first memory block.
     
     Lee (US 2018/0040378 A1; FIG. 1; FIG. 4; [0052-0069]) teaches a voltage supply circuit (110 in FIG. 1) for applying a voltage (a voltage Vb on WLs_A; also see TABLE 1) to word lines of an unselected memory block (first memory block; [0054]) during a program operation on a selected memory block (second memory block; [0054]).  Lee ([0006]) discloses the benefits of such a device and/or method include improving threshold voltage distribution of memory cells by preventing electrons from being trapped in a channel of an unselected memory block during a program operation.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the device and/or method of Goda as modified above in a manner such that a circuit like that disclosed by Lee would apply a voltage like Vpp in FIG. 4 of Lee to a block select line (gate 15 of Goda) of an unselected block, and apply a voltage like Vb in FIG. 4 of Lee to word lines of an unselected block by applying Vb to the second diffusion regions via driving the block select line of the unselected block to VPP in a write operation performed on the first memory block.  In other words, the word line pass transistors of an unselected block would be activated by a block select signal like BLKWL_A in FIG. 4 of Lee to pass or drive a voltage Vb for a time interval A (preset time A) during a write operation on a selected memory block.  The motivation to do so would have been to provide circuitry for applying a voltage to word lines of an unselected block such as the second memory block during a program operation on a selected memory block such as the first memory block to improve threshold voltage distribution of memory cells by preventing electrons from being trapped in a channel of an unselected memory block during a program operation



Regarding claim 5:  Goda (FIG. 19) teaches an apparatus comprising:
     a first memory block (a memory cell block corresponding to the upper word lines WL0-7 in FIG. 19; also, such cell blocks are seen in FIG. 1, FIG. 8 and FIG. 17) including first control gates (upper word lines WL0-7) for respective first memory cells (respective memory cells in one of the NAND stings 24 in the first memory block);
     a second memory block (a memory cell block corresponding to the lower word lines WL0-7 in FIG. 19; also, such cell blocks are seen in FIG. 1, FIG. 8 and FIG. 17) including second control gates (lower word lines WL0-7) for respective second memory cells (respective memory cells in one of the NAND stings 24 in the second memory block);
     first transistors (top row of 4 transistors that drive WL4-WL7 of the upper memory block in FIG. 19) sharing a first gate (top or upper most gate 15 in FIG. 19), the first transistors including first diffusion regions (the S/D diffusion regions that drive WL4-WL7 of the upper memory block; each first diffusion region has a WL signal contact plug 48) coupled to the first control gates, respectively;
     second transistors (bottom row of 4 transistors in a row that drive WL4-WL7 of the lower memory block in FIG. 19) sharing a second gate (bottom or lower most gate 15 in FIG. 19), the second transistors including second diffusion regions (the S/D diffusion regions that drive WL4-WL7 of the lower memory block; each second diffusion region has a WL signal contact plug 48) coupled to the second control gates, respectively;
and
     an additional circuit (1 and 9 in FIG. 1) to couple the first gate to a second voltage (Vpgm+Vth) in the write operation.

     Goda does not specifically teach the following:
the second diffusion regions being adjacent the first diffusion regions.
     Nakamura (2008/0094900 A1; FIG. 5) teaches arranging the word line transfer transistors in a single row for driving the word lines of a respective memory block.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the device and/or method of Goda in a manner such that the transistors for driving word lines of a respective memory block would be arranged in a single row, wherein two rows of word line transfer transistors for respective memory blocks would share a S/D diffusion region at every other memory block to block junction, and two rows of word line transfer transistors for respective memory blocks would be adjacent and spaced apart at each of the other block to block junctions.  One way to look at this modification is to visualize the second row (upper middle row) of word line transfer transistors in FIG. 19 would be moved into the first row (top or upper most row of word line transfer transistors) forming eight transistors sharing a gate 15 in a first row to drive WL0-WL7 of an upper memory block, and the fourth row (bottom row) of word line transfer transistors in FIG. 19 would be moved into the third row (lower middle row of word line transfer transistors) forming eight transistors sharing a gate 15 in a second row to drive WL0-WL7 of a lower memory block.  Note that now first to fourth memory blocks within the array starting from the top would be stacked, the first diffusion regions would be the S/D regions (numbered “1” in the drawing below) of a row of word line transfer transistors for driving the word lines of the first memory block (BLK2 in the drawing below), and the second diffusion regions would be the S/D regions (numbered “2” in the drawing below) of a row of word line transfer transistors for driving the second memory block (BLK3 in the drawing below), and the block to block boundary between the first memory (BLK2) and the second memory block (BLK3) would be one, wherein the corresponding two rows of word line transfer transistors would not be sharing a S/D diffusion region but rather their diffusion regions, first and second diffusion regions, would be adjacent and spaced apart.  Diffusion regions numbered 3 and 4 would be diffusion regions, which are shared among transistor pairs like that taught by Goda, having word line drive signal contact plugs 49 from Goda.  Considering such a modification, then the second diffusion regions would be adjacent to and spaced apart from the first diffusion regions.
     The motivation to do so would have been to arrange the word line transfer transistors corresponding to each memory block in a single row, which was already known as a suitable manner to layout such transistors as evidenced by Nakamura, while sharing S/D regions between some of the rows, which was already known as a suitable manner to layout such transistors as evidenced by Goda.  The layout of the diffusion regions and gates of the modified device is illustrated below:


    PNG
    media_image1.png
    440
    1129
    media_image1.png
    Greyscale


     Goda as modified above does not specifically teach the following:
     a circuit to couple the second gate to a first voltage for a time interval in a
write operation of storing information in the first memory cells, and decouple the
second gate from the first voltage after the time interval.

     Lee (FIG. 1; FIG. 4; [0052-0069]) teaches a voltage supply circuit (110 in FIG. 1) for applying a voltage (a voltage Vb on WLs_A; also see TABLE 1) to word lines of an unselected memory block (first memory block; [0054]) during a program operation on a selected memory block (second memory block; [0054]), and this is done by temporarily applying an enabled block select BLKWL_A for a preset time A (see FIG. 4 of Lee).  Lee ([0006]) discloses the benefits of such a device and/or method include improving threshold voltage distribution of memory cells by preventing electrons from being trapped in a channel of an unselected memory block during a program operation.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the device and/or method of Goda in a manner such that a circuit like that disclosed by Lee would apply a voltage like Vpp in FIG. 4 of Lee to a block select line (gate 15 of Goda) of an unselected block, and apply a voltage like Vb in FIG. 4 of Lee to word lines of an unselected block by applying Vb to the second diffusion regions via driving the block select line of the unselected block to VPP in a write operation performed on the first memory block.  In other words, the word line pass transistors of an unselected block would be activated by a block select signal like BLKWL_A in FIG. 4 of Lee to pass or drive a voltage Vb for a time interval A (preset time A) during a write operation on a selected memory block, wherein a high enabling voltage of Vpp or VPGM+Vth would be applied to the block select line of the selected memory block during the write operation.  The motivation to do so would have been to provide circuitry for applying a voltage to word lines of an unselected block such as the second memory block during a program operation on a selected memory block such as the first memory block to improve threshold voltage distribution of memory cells by preventing electrons from being trapped in a channel of an unselected memory block during a program operation.

Regarding claim 6:  Goda as modified above teaches the apparatus of claim 5, wherein the first memory block (BLK2) is adjacent the second memory block (BLK3; the memory blocks are stacked one above another as was already taught by Goda, and as seen in the drawing provided).

Regarding claim 7:  Goda as modified above teaches the apparatus of claim 5, further comprising: 
     a third memory block (BLK1) including third control gates (word lines of BLK1) for respective third memory cells;   
     third transistors (a row of word line transfer transistors) sharing a third gate (labeled “G1” in the drawing), the third transistors including third diffusion regions (either labeled “3” or “5” in the drawing above) coupled to the third control gates, respectively; and 
     the third transistors sharing respective diffusion regions (labeled “3”) with the first transistors (as seen in the drawing, and already taught in FIG. 19 of Goda).  

Regarding claim 8:  Goda as modified above teaches the apparatus of claim 5, further comprising: 
     a fourth memory block (BLK4) including fourth control gates (word lines of BLK4) for respective fourth memory cells; 
     fourth transistors (a row of word line transfer transistors) sharing a fourth gate (labeled “G4” in the drawing), the fourth transistors including fourth diffusion regions (either labeled “4”) coupled to the fourth control gates, respectively; and 
     the fourth transistors sharing [the] fourth diffusion regions with the second transistors (as seen in the drawing, and already taught in FIG. 19 of Goda).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda (US 2005/0265109 A1) as modified by Nakamura (2008/0094900 A1), and Lee (US 2018/0040378 A1), and further in view of Kim (US 5,830,790).

Regarding claim 2:  Goda as modified above (FIG. 19 of Goda) teaches the apparatus of claim 1, further comprising:
     third diffusion regions adjacent the first diffusion regions (the S/D regions numbered “3” of the transfer transistors in the drawing above, which have contact plugs 49 from Goda);
     fourth diffusion regions adjacent the second diffusion regions (the S/D regions numbered “4” of the transfer transistors, which have contact plugs 49 from Goda);
     a first gate (G2 in the drawing) located over a first location between the first diffusion regions and the third diffusion regions; and
     a first gate (G3 in the drawing) located over a second location between the second diffusion regions and the fourth diffusion regions.
     Goda does not specifically teach the following:
     the first gate separated from first diffusion regions and the third diffusion regions by a first dielectric material; and
     the second gate separated from the second diffusion
regions and the fourth diffusion regions by a second dielectric material

    Kim (FIG. 2C-E) teaches a high voltage transistor having a gate (30 and 32) separated from source diffusion region (n+ and n- region on one side of the gate) and a drain diffusion region (another n+ and n- region on the other side of the gate) by a first dielectric material (gate oxide 29).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Goda as modified above in a manner such that a dielectric material such as a gate oxide would be present under each gate electrode like that taught by Kim.  The motivation to do so would have been provide a material to form an insulated gate type transistor capable of transferring high voltages to the word lines during memory operations such as the program operation.

Regarding claim 3:  Goda as modified above teaches the apparatus further comprising a first conductive line (word line drive signal line) to respective diffusion regions of the third diffusion regions and respective diffusion regions of the fourth diffusion regions ([0128]; each contact plug 49 receives a respective word line signal from a respective word line drive signal line during programming such as illustrated in FIG. 3 for a selected block and for an unselected block).

Regarding claim 4:  Goda as modified by Lee does not specifically teach the first diffusion regions and the second diffusion regions have a same material 
     Kim (FIG. 2A-E) teaches fabricating multiple high voltage transistors at one time, wherein each transistor has an n-type source diffusion region and an n-type drain diffusion region in a common material substrate.
     It would have been obvious to one of ordinary skill in the art before the effective tiling date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Goda in a manner such that the first diffusion regions and the second diffusion regions would have a same material such as a same n-type doped substrate material like that taught by Kim.

Claim(s) 10, 14, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0040378 A1) in view of Goda (2005/0265109 A1) and Nakamura (2008/0094900).

Regarding claim 10:  Lee (US 2018/0040378 A1; FIG. 1; FIG. 2; FIG. 3; FIG. 4; TABLE 1; [0052-0069]) teaches a method comprising:
     performing a write operation on a memory array (120), the memory array including a first memory block (142) and a second memory block (141), and performing the write operation including: 
          selecting the first memory block ([0054]) to store information; and
          applying a voltage (Vb) to second diffusion regions (the second diffusion regions are the S/D regions of the word line transfer transistors that drive the word lines of the second memory block, 141 in FIG. 1).

Lee does not specifically teach the following:
     the first memory block coupled to first diffusion regions; and 
     applying a voltage to second diffusion regions, the second diffusion regions being coupled to the second memory block.

     Goda (FIG. 1 and FIG. 3) teaches a pass circuit (word line transfer transistor unit 3 in FIG. 1) comprising transistors, sharing a gate line, and each transistor passes a voltage to a respective word line of a corresponding memory block during a write or programming operation.  Furthermore, Goda teaches an arrangement or layout of the word line pass transistors (see FIG. 19), wherein the source/drain diffusion regions of the transistors are illustrated.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Goda into the device and/or method of Lee in a manner such that each of the PASS CIRCUITS 121-122 of Lee would comprise the word line transfer transistor unit 3 of Goda, which comprises word line transfer transistors with their gates connected in common, and the word line transfer transistors would be arranged or layed out like that disclosed in FIG. 19 in Goda.  Accordingly, the modification provides the following:
       the first memory block coupled to first diffusion regions (the first diffusion regions are the S/D regions of the word line transfer transistors that drive the word lines of the first memory block); and 
      applying a voltage (Vb) to second diffusion regions, the second diffusion regions being adjacent the first diffusion regions and coupled to the second memory block.

     The motivation to do so would have been to provide details of the pass circuitry and its layout, that are suitable for use in such a memory as evidenced by Goda.
     Lee as modified above does not specifically teach the second diffusion regions being adjacent the first diffusion regions.
     Nakamura (2008/0094900 A1; FIG. 5) teaches arranging the word line transfer transistors in a single row for driving the word lines of a respective memory block.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the device and/or method of Lee as modified above in a manner such that the transistors for driving word lines of a respective memory block would be arranged in a single row, wherein two rows of word line transfer transistors for respective memory blocks would share a S/D diffusion region at every other memory block to block junction, and two rows of word line transfer transistors for respective memory blocks would be adjacent and spaced apart at each of the other block to block junctions.  One way to look at this modification is to visualize the second row (upper middle row) of word line transfer transistors in FIG. 19 would be moved into the first row (top or upper most row of word line transfer transistors) forming eight transistors sharing a gate 15 in a first row to drive WL0-WL7 of an upper memory block, and the fourth row (bottom row) of word line transfer transistors in FIG. 19 would be moved into the third row (lower middle row of word line transfer transistors) forming eight transistors sharing a gate 15 in a second row to drive WL0-WL7 of a lower memory block.  Note that now first to fourth memory blocks within the array starting from the top would be stacked, the first diffusion regions would be the S/D regions (numbered “1” in the drawing below) of a row of word line transfer transistors for driving the word lines of the first memory block (BLK2 in the drawing below), and the second diffusion regions would be the S/D regions (numbered “2” in the drawing below) of a row of word line transfer transistors for driving the second memory block (BLK3 in the drawing below), and the block to block boundary between the first memory (BLK2) and the second memory block (BLK3) would be one, wherein the corresponding two rows of word line transfer transistors would not be sharing a S/D diffusion region but rather their diffusion regions, first and second diffusion regions, would be adjacent and spaced apart.  Diffusion regions numbered 3 and 4 would be diffusion regions, which are shared among transistor pairs like that taught by Goda, having word line drive signal contact plugs 49 from Goda.  Considering such a modification, then the second diffusion regions would be adjacent to and spaced apart from the first diffusion regions.
     The motivation to do so would have been to arrange the word line transfer transistors corresponding to each memory block in a single row, which was already known as a suitable manner to layout such transistors as evidenced by Nakamura, while sharing S/D regions between some of the rows, which was already known as a suitable manner to layout such transistors as evidenced by Goda.  The layout of the diffusion regions and gates of the modified device is illustrated below:


    PNG
    media_image1.png
    440
    1129
    media_image1.png
    Greyscale


Regarding claim 14:  Lee teaches the method of claim 10, further comprising: stopping the applying the voltage to the second diffusion regions while the additional voltage is applied to the at least one the first diffusion regions (FIG. 4 of Lee; after a preset time A, Vb being applied to WLs_A is stopped while Vb is applied to the WLs_B; also see TABLE 1).

Regarding claim 19:  Lee (US 2018/0040378 A1; FIG. 1; FIG. 2; FIG. 3; FIG. 4; TABLE 1; [0052-0069]) teaches a method comprising:
     performing a write operation (program operation) on a memory array (140 in FIG. 1), the memory array including a first memory block (second memory block 142), and a second memory block (first memory block 141) adjacent the first memory block, and [the] write operation including:  
          selecting the first memory block to store information ([0054]), the first memory block including first control gates (word lines of the second block 142) for respective first memory cells of the first block; and 
          applying a voltage (Vb as seen in FIG. 4) to second control gates (word lines of the selected first memory block) for respective second memory cells of the second block.
 Lee does not specifically teach the following:
     the first memory block associated with first diffusion regions coupled to respective first control gates for respective first memory cells of the first block
     applying a voltage to second diffusion regions, the second diffusion regions coupled to respective second control gates for respective second memory cells of the second block

     Goda (FIG. 1 and FIG. 3) teaches a pass circuit (word line transfer transistor unit 3 in FIG. 1) comprising transistors, sharing a gate line, and each transistor passes a voltage to a respective word line of a corresponding memory block during a write or programming operation.  Furthermore, Goda teaches an arrangement or layout of the word line pass transistors (see FIG. 19), wherein the source/drain diffusion regions of the transistors are illustrated.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Goda into the device and/or method of Lee in a manner such that each of the PASS CIRCUITS 121-122 of Lee would comprise the word line transfer transistor unit 3 of Goda, which comprises word line transfer transistors with their gates connected in common, and the word line transfer transistors would be arranged or layed out like that disclosed in FIG. 19 in Goda.  Accordingly, the modification provides the following:
     coupling a first gate at the first voltage (a common gate connection of the second pass gate 122 initially driven to VSS = 0V), the first gate being shared by first transistors (as taught by Goda in FIG. 1 and FIG. 3), the first transistors being coupled to respective first control gates (word lines of a respective memory block) for respective first memory cells of the first memory block, the first transistors including respective first diffusion regions (S/D regions, like those seen in FIG. 19 of Goda for driving the word lines of a respective memory block); and
     coupling a second gate to the second voltage (a common gate connection of the first pass gate 121 is driven to Vpp), the second gate being shared by second transistors (as taught by Goda in FIG. 1 and FIG. 3), the second transistors being coupled to respective second control gates (word lines of a respective memory block) for respective second memory cells of the second memory block, the second transistors including respective second diffusion regions adjacent the first diffusion regions (S/D regions, like those seen in FIG. 19 of Goda for driving the word lines of a respective memory block).     
     The motivation to do so would have been to provide details of the pass circuitry and its layout, that are suitable for use in such a memory as evidenced by Goda.
     Lee as modified by Goda does not specifically teach the second diffusion regions being adjacent the first diffusion regions.
     Nakamura (2008/0094900 A1; FIG. 5) teaches arranging the word line transfer transistors in a single row for driving the word lines of a respective memory block.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the device and/or method of Lee as modified above in a manner such that the transistors for driving word lines of a respective memory block would be arranged in a single row, wherein two rows of word line transfer transistors for respective memory blocks would share a S/D diffusion region at every other memory block to block junction, and two rows of word line transfer transistors for respective memory blocks would be adjacent and spaced apart at each of the other block to block junctions.  One way to look at this modification is to visualize the second row (upper middle row) of word line transfer transistors in FIG. 19 would be moved into the first row (top or upper most row of word line transfer transistors) forming eight transistors sharing a gate 15 in a first row to drive WL0-WL7 of an upper memory block, and the fourth row (bottom row) of word line transfer transistors in FIG. 19 would be moved into the third row (lower middle row of word line transfer transistors) forming eight transistors sharing a gate 15 in a second row to drive WL0-WL7 of a lower memory block.  Note that now first to fourth memory blocks within the array starting from the top would be stacked, the first diffusion regions would be the S/D regions (numbered “1” in the drawing below) of a row of word line transfer transistors for driving the word lines of the first memory block (BLK2 in the drawing below), and the second diffusion regions would be the S/D regions (numbered “2” in the drawing below) of a row of word line transfer transistors for driving the second memory block (BLK3 in the drawing below), and the block to block boundary between the first memory (BLK2) and the second memory block (BLK3) would be one, wherein the corresponding two rows of word line transfer transistors would not be sharing a S/D diffusion region but rather their diffusion regions, first and second diffusion regions, would be adjacent and spaced apart.  Diffusion regions numbered 3 and 4 would be diffusion regions, which are shared among transistor pairs like that taught by Goda, having word line drive signal contact plugs 49 from Goda.  Considering such a modification, then the second diffusion regions would be adjacent to and spaced apart from the first diffusion regions.
     The motivation to do so would have been to arrange the word line transfer transistors corresponding to each memory block in a single row, which was already known as a suitable manner to layout such transistors as evidenced by Nakamura, while sharing S/D regions between some of the rows, which was already known as a suitable manner to layout such transistors as evidenced by Goda.  The layout of the diffusion regions and gates of the modified device is illustrated below:


    PNG
    media_image1.png
    440
    1129
    media_image1.png
    Greyscale


Regarding claim 24:  Lee (US 2018/0040378 A1; FIG. 1; FIG. 2; FIG. 3; FIG. 4; TABLE 1; [0052-0069]) teaches a method comprising:
     performing a write operation on a memory array, the memory array (140 in FIG. 1) including a first memory block (second memory block 142) and a second memory block (first memory block 141), and the write operation write operation including:
     coupling a first line (BLKWL_B) to a first voltage (it is understood, and inherent that both block select lines initially are at 0V or Vss since BLKWL_A is illustrated being at VSS=0V when in an unselected state before the program operation) not greater than zero, the first gate being coupled to first control gates (word lines of second memory block 142; WLs_B) of the first memory block; and     
     coupling a second line (BLK_A) to a second voltage (Vpp) greater than zero (BLKWL_A= Vpp in FIG. 4), the second gate being coupled to respective second control gates (word lines of second memory block 141; WLs_A) for respective second memory cells of the second memory block;
     decoupling the second line from the second voltage (after the preset time A, BLKWL_A falls to Vss=0V, which means that BLKWL_A is decoupled from Vpp); and
     coupling the first line to a first additional voltage (VPP; also see TABLE 1) greater than zero.

     Lee does not specifically teach the following:
     coupling a first gate at the first voltage, the first gate being shared by first transistors, the first transistors being coupled to respective first control gates for respective first memory cells of the first memory block, the first transistors including respective first diffusion regions; and
     coupling a second gate to the second voltage, the second gate being shared by second transistors, the second transistors being coupled to respective second control gates for respective second memory cells of the second memory block, the second transistors including respective second diffusion regions.
     Goda (FIG. 1 and FIG. 3) teaches a pass circuit (word line transfer transistor unit 3 in FIG. 1) comprising transistors, sharing a gate line, and each transistor passes a voltage to a respective word line of a corresponding memory block during a write or programming operation.  Furthermore, Goda teaches an arrangement or layout of the word line pass transistors (see FIG. 19), wherein the source/drain diffusion regions of the transistors are illustrated.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Goda into the device and/or method of Lee in a manner such that each of the PASS CIRCUITS 121-122 of Lee would comprise the word line transfer transistor unit 3 of Goda, which comprises word line transfer transistors with their gates connected in common, and the word line transfer transistors would be arranged or layed out like that disclosed in FIG. 19 in Goda.  Accordingly, the modification provides the following:
     coupling a first gate at the first voltage (a common gate connection of the second pass gate 122 initially driven to VSS = 0V), the first gate being shared by first transistors (as taught by Goda in FIG. 1 and FIG. 3), the first transistors being coupled to respective first control gates (word lines of a respective memory block) for respective first memory cells of the first memory block, the first transistors including respective first diffusion regions (S/D regions, like those seen in FIG. 19 of Goda for driving the word lines of a respective memory block); and
     coupling a second gate to the second voltage (a common gate connection of the first pass gate 121 is driven to Vpp), the second gate being shared by second transistors (as taught by Goda in FIG. 1 and FIG. 3), the second transistors being coupled to respective second control gates (word lines of a respective memory block) for respective second memory cells of the second memory block, the second transistors including respective second diffusion regions adjacent the first diffusion regions (S/D regions, like those seen in FIG. 19 of Goda for driving the word lines of a respective memory block).     
     The motivation to do so would have been to provide details of the pass circuitry and its layout that are suitable for use in such a memory as evidenced by Goda.
     Lee as modified by Goda does not specifically teach the second diffusion regions adjacent the first diffusion regions.
     Nakamura (2008/0094900 A1; FIG. 5) teaches arranging the word line transfer transistors in a single row for driving the word lines of a respective memory block.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the device and/or method of Lee as modified above in a manner such that the transistors for driving word lines of a respective memory block would be arranged in a single row, wherein two rows of word line transfer transistors for respective memory blocks would share a S/D diffusion region at every other memory block to block junction, and two rows of word line transfer transistors for respective memory blocks would be adjacent and spaced apart at each of the other block to block junctions.  One way to look at this modification is to visualize the second row (upper middle row) of word line transfer transistors in FIG. 19 would be moved into the first row (top or upper most row of word line transfer transistors) forming eight transistors sharing a gate 15 in a first row to drive WL0-WL7 of an upper memory block, and the fourth row (bottom row) of word line transfer transistors in FIG. 19 would be moved into the third row (lower middle row of word line transfer transistors) forming eight transistors sharing a gate 15 in a second row to drive WL0-WL7 of a lower memory block.  Note that now first to fourth memory blocks within the array starting from the top would be stacked, the first diffusion regions would be the S/D regions (numbered “1” in the drawing below) of a row of word line transfer transistors for driving the word lines of the first memory block (BLK2 in the drawing below), and the second diffusion regions would be the S/D regions (numbered “2” in the drawing below) of a row of word line transfer transistors for driving the second memory block (BLK3 in the drawing below), and the block to block boundary between the first memory (BLK2) and the second memory block (BLK3) would be one, wherein the corresponding two rows of word line transfer transistors would not be sharing a S/D diffusion region but rather their diffusion regions, first and second diffusion regions, would be adjacent and spaced apart.  Diffusion regions numbered 3 and 4 would be diffusion regions, which are shared among transistor pairs like that taught by Goda, having word line drive signal contact plugs 49 from Goda.  Considering such a modification, then the second diffusion regions would be adjacent to and spaced apart from the first diffusion regions.
     The motivation to do so would have been to arrange the word line transfer transistors corresponding to each memory block in a single row, which was already known as a suitable manner to layout such transistors as evidenced by Nakamura, while sharing S/D regions between some of the rows, which was already known as a suitable manner to layout such transistors as evidenced by Goda.  The layout of the diffusion regions and gates of the modified device is illustrated below:


    PNG
    media_image1.png
    440
    1129
    media_image1.png
    Greyscale


    
Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0040378 A1) as modified by Goda (2005/0265109 A1), and Nakamura (2008/0094900), and further in view of Lee_635 (2019/0287635 A1).

Regarding claim 11:  Lee as modified above teaches the method of claim 19, wherein performing the write operation includes: 
     applying additional voltages (see TABLE 1; Vb includes additional voltages such as a pass voltage and/or program voltage and/or ON voltages) to the first diffusion regions during a write stage of the write operation; and
     stopping the applying the voltage to the second diffusion regions (since Vpp stops being applied to BLKWL_A after a preset time A then Vb stops being applied to the word lines of the first memory block).
     Lee as modified above does not specifically teach the following:
     verifying whether selected memory cells in the first memory block reach respective target states; and 
     Attorney Docket 303.J83US147 Client Ref. No. 2020-0046.00/USrepeating the applying the voltage to the second diffusion regions after verifying whether the selected memory cells in the first memory block reach the respective target states.
     Lee_635 (FIG. 7; [0051, 0128-0136]) teaches a program operation comprising loops, wherein each loop comprises a program voltage application step followed by a verify step, and the loops repeat until memory cells reach their target program status.  Such a programming method is known to one of ordinary skill in the art as incremental step pulse programming (ISPP; see [0051]).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee_635 into the method of Lee as modified above in a manner such that the programming method would comprise programming loops that are repeated until the selected memory cells in the first memory block reach the respective target states, wherein each loop would comprise a program voltage application step followed by a verification step like that taught by Lee_635.  Accordingly, the method would comprise the following:
     verifying whether selected memory cells in the first memory block reach respective target states (see verification step in each loop within FIG. 7 of Lee_635; Vvfy1-3 are applied); and 
     Attorney Docket 303.J83US147 Client Ref. No. 2020-0046.00/USrepeating the applying the voltage to the second diffusion regions after verifying whether the selected memory cells in the first memory block reach the respective target states (a program voltage would be applied again to the word lines via the second diffusion regions of the word line transfer transistors corresponding to the selected memory block).
     The motivation to do so would have been to use an already known and suitable method, namely ISPP, for programing a non-volatile memory as evidenced by Lee_635.  Furthermore, such a method was known to those of ordinary skill in the art before the effective filing date of the claimed invention, and Lee-635 is but one example.

Regarding claim 23:  Lee as modified above teaches the method of claim 19, wherein performing the write operation includes: 
     applying additional voltages (see TABLE 1; Vb includes additional voltages such as a pass voltage and/or program voltage and/or ON voltages) to the first diffusion regions during a write stage of the write operation; and
     stopping the applying the voltage to the second diffusion regions (since Vpp stops being applied to BLKWL_A after a preset time A then Vb stops being applied to the word lines of the first memory block).
     Lee as modified above does not specifically teach the following:
     verifying whether selected memory cells in the first memory block reach respective target states; and 
     Attorney Docket 303.J83US147 Client Ref. No. 2020-0046.00/USrepeating the applying the voltage to the second diffusion regions after verifying whether the selected memory cells in the first memory block reach the respective target states.
     Lee_635 (FIG. 7; [0051, 0128-0136]) teaches a program operation comprising loops, wherein each loop comprises a program voltage application step followed by a verify step, and the loops repeat until memory cells reach their target program status.  Such a programming method is known to one of ordinary skill in the art as incremental step pulse programming (ISPP; see [0051]).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee_635 into the method of Lee as modified above in a manner such that the programming method would comprise programming loops that are repeated until the selected memory cells in the first memory block reach the respective target states, wherein each loop would comprise a program voltage application step followed by a verification step like that taught by Lee_635.  Accordingly the method would comprise the following:
     verifying whether selected memory cells in the first memory block reach respective target states (see verification step in each loop within FIG. 7 of Lee_635; Vvfy1-3 are applied); and 
     Attorney Docket 303.J83US147 Client Ref. No. 2020-0046.00/USrepeating the applying the voltage to the second diffusion regions after verifying whether the selected memory cells in the first memory block reach the respective target states (a program voltage would be applied again to the word lines via the second diffusion regions of the word line transfer transistors corresponding to the selected memory block).
     The motivation to do so would have been to use an already known and suitable method, name ISPP, for programing a non-volatile memory as evidenced by Lee_635.  Furthermore, such a method was known to those of ordinary skill in the art., and Lee_635 is but one example.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0182461 A1; hereinafter “Lee_461”) in view of Goda (2005/0265109 A1) and Nakamura (2008/0094900).

Regarding claim 10:  Lee_461 (FIG. 1, FIG. 4, FIG. 5; [0068-0079]) teaches a method comprising:
     performing a write operation on a memory array (110), the memory array including a first memory block (one of BLK1, BLK2, BLK3, and BLK4) and a second memory block (any other one of BLK1, BLK2, BLK3, and BLK4), and performing the write operation including: 
          selecting the first memory block ([0068, 0073, 0074]) to store information; and
          applying a voltage (a positive set voltage is applied via a pass circuit; [0076]) to word lines of the second memory block (unselected memory block BLK4).

Lee_461 does not specifically teach the following:
     the first memory block coupled to first diffusion regions; and 
     applying a voltage to second diffusion regions, the second diffusion regions being coupled to the second memory block.

     Goda (FIG. 1 and FIG. 3) teaches a pass circuit (word line transfer transistor unit 3 in FIG. 1) comprising transistors, sharing a gate line, and each transistor passes a voltage to a respective word line of a corresponding memory block during a write or programming operation.  Furthermore, Goda teaches an arrangement or layout of the word line pass transistors (see FIG. 19), wherein the source/drain diffusion regions of the transistors are illustrated.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Goda into the device and/or method of Lee_461 in a manner such that each of the PASS CIRCUITS of Lee_461 would comprise the word line transfer transistor unit 3 of Goda, which comprises word line transfer transistors with their gates connected in common, and the word line transfer transistors would be arranged or layed out like that disclosed in FIG. 19 in Goda, wherein the S/D diffusion regions of each word line transistor is seen.  Accordingly, the modification provides the following:
       the first memory block coupled to first diffusion regions (the first diffusion regions are the S/D regions of the word line transfer transistors that drive the word lines of the first memory block); and 
      applying a voltage (the positive set voltage) to second diffusion regions, the second diffusion regions being coupled to the second memory block (in PC4, the diffusion regions of the word line transfer transistors would be coupled to and driving the positive set voltage onto the word lines of unselected memory block BLK4).

     The motivation to do so would have been to provide details of the pass circuitry and its layout, that are suitable for use in such a memory as evidenced by Goda.
     Lee_461 as modified above does not specifically teach the second diffusion regions being adjacent the first diffusion regions.
     Nakamura (2008/0094900 A1; FIG. 5) teaches arranging the word line transfer transistors in a single row for driving the word lines of a respective memory block.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the device and/or method of Lee_461 as modified above in a manner such that the transistors for driving word lines of a respective memory block would be arranged in a single row, wherein two rows of word line transfer transistors for respective memory blocks would share a S/D diffusion region at every other memory block to block junction, and two rows of word line transfer transistors for respective memory blocks would be adjacent and spaced apart at each of the other block to block junctions.  One way to look at this modification is to visualize the second row (upper middle row) of word line transfer transistors in FIG. 19 would be moved into the first row (top or upper most row of word line transfer transistors) forming eight transistors sharing a gate 15 in a first row to drive WL0-WL7 of an upper memory block, and the fourth row (bottom row) of word line transfer transistors in FIG. 19 would be moved into the third row (lower middle row of word line transfer transistors) forming eight transistors sharing a gate 15 in a second row to drive WL0-WL7 of a lower memory block.  Note that now first to fourth memory blocks within the array starting from the top would be stacked, the first diffusion regions would be the S/D regions (numbered “1” in the drawing below) of a row of word line transfer transistors for driving the word lines of the first memory block (BLK2 in the drawing below), and the second diffusion regions would be the S/D regions (numbered “2” in the drawing below) of a row of word line transfer transistors for driving the second memory block (BLK3 in the drawing below), and the block to block boundary between the first memory (BLK2) and the second memory block (BLK3) would be one, wherein the corresponding two rows of word line transfer transistors would not be sharing a S/D diffusion region but rather their diffusion regions, first and second diffusion regions, would be adjacent and spaced apart.  Diffusion regions numbered 3 and 4 would be diffusion regions, which are shared among transistor pairs like that taught by Goda, having word line drive signal contact plugs 49 from Goda.  Considering such a modification, then the second diffusion regions would be adjacent to and spaced apart from the first diffusion regions.
     The motivation to do so would have been to arrange the word line transfer transistors corresponding to each memory block in a single row, which was already known as a suitable manner to layout such transistors as evidenced by Nakamura, while sharing S/D regions between some of the rows, which was already known as a suitable manner to layout such transistors as evidenced by Goda.  The layout of the diffusion regions and gates of the modified device is illustrated below:


    PNG
    media_image1.png
    440
    1129
    media_image1.png
    Greyscale

Regarding claim 18:  Lee_461 as modified above teaches the voltage applied to the second diffusion region is a positive set voltage, and does not specifically teach the voltage applied to the second diffusion region has a range from two volts to four volts.
     However, Lee_461 teaches in [0079] that the positive set voltage is a result-effective variable since the voltage must be sufficient to achieve efficient removal of hot holes generated or remaining in channels.  Therefore, it would have been obvious to try or it would have been routine optimization to arrive at the claimed voltage range of two to four volts to apply to the second diffusion region, and a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.
See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). 
See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

     Allowable Subject Matter
Claims 9, 12, 13, 15, 16-17, and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827